UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

    JERRY W. JONES,
         Plaintiff
         v.                                                Civil Action No. 15-310 (CKK)
    JULIAN CASTRO,
         Defendant

                          MEMORANDUM OPINION and ORDER
                                 (August 11, 2016)
        In this case brought under Title VII of the Civil Rights Act of 1964, as amended, Plaintiff

Jerry Jones asserts retaliation and discrimination claims regarding actions of his employer, the

United States Department of Housing and Urban Development (“HUD”). Before the Court is

Plaintiff’s [24] Motion for Leave to Amend Complaint. Previously, the Court granted in part and

denied in part Defendant’s [10] Motion for Judgment on the Pleadings. The Court granted the

motion with respect to Plaintiff’s retaliation claim and dismissed that claim with prejudice. The

Court also granted the motion with respect to Plaintiff’s discrimination claims insofar as they

were based on adverse actions other than the five-day suspension and reassignment of Plaintiff

by HUD. 1 The Court otherwise denied the motion. After the Court resolved that motion but

before the Court held an Initial Scheduling Conference and set a period for discovery, Plaintiff

moved to amend the complaint. Through that motion, Plaintiff seeks to (a) add a new retaliation

claim based on an alleged conspiracy to coerce him to retire and (b) add additional allegations in

support of the retaliation claim that the Court previously dismissed with prejudice. It is that



1
 HUD officials originally proposed to terminate Plaintiff’s employment. Subsequently, the HUD
decisionmaker, Patricia Hoban-Moore, determined that termination was not warranted. Instead,
Plaintiff was suspended for five days and was reassigned to a different position within the
agency.


                                                  1
motion that is now before the Court. Upon consideration of the pleadings, 2 the relevant legal

authorities, and the record for purposes of this motion, the Court DENIES Plaintiff’s [24] Motion

for Leave to Amend Complaint. For the reasons stated below, the Court concludes that the

proposed amendment is futile, and therefore, the Court denies the motion.

                                         I. BACKGROUND

        The pertinent background of this case, including the statutory and regulatory framework,

the factual background, and the procedural background, were laid out previously by this Court in

Jones v. Castro, No. CV 15-310 (CKK), 2016 WL 777917, at *1-*5 (D.D.C. Feb. 29, 2016).

There is no need to do so here once again, and the Court reserves further presentation of the

relevant background for the discussion below.

                                      II. LEGAL STANDARD

        Federal Rule of Civil Procedure 54(b) provides that “any order ... that adjudicates fewer

than all the claims or the rights and liabilities of fewer than all the parties ... may be revised at

any time before the entry of a judgment adjudicating all the claims and all the parties' rights and

liabilities.” A motion to reconsider brought under Rule 54(b) may be granted “as justice




2
  The Court’s consideration has focused on the following documents:
    • Pl.’s Mot. for Leave to Amend Compl. (“Pl.’s Mot.”), ECF No. 24;
    • Def.’s Opp’n to Pl.’s Mot. (“Def.’s Mot.”), ECF No. 28; and
    • Pl.’s Reply in Support of Mot. for Leave to Amend Compl. (“Pl.’s Reply”), ECF No. 30.
Because the Court will not follow the parties down the factual rabbit hole in which they seem to
have fallen, and in light of the Court’s resolution of the issues presented in the motion to amend,
the Court does not find Defendant’s proposed surreply to be of assistance in resolving the issues
presented to the Court. The Court denies Defendant’s [33] Motion for Leave to File Surreply and
denies as moot Plaintiff’s [34] Motion to Strike Proposed Surreply.
In an exercise of its discretion, the Court finds that holding oral argument in this action would
not be of assistance in rendering a decision. See LCvR 7(f).

                                                   2
requires.” Singh v. George Wash. Univ., 383 F. Supp. 2d 99, 101 (D.D.C. 2005) (quoting Cobell

v. Norton, 224 F.R.D. 266, 272 (D.D.C. 2004)).

       Under the “as justice requires standard,” it is appropriate to grant a Rule 54(b) motion

“when the Court has patently misunderstood a party, has made a decision outside the adversarial

issues presented to the Court by the parties, [or] has made an error not of reasoning but of

apprehension.” Lemmons v. Georgetown Univ. Hosp., 241 F.R.D. 15, 22 (D.D.C. 2007) (quoting

Singh, 383 F. Supp. 2d at 101). “Errors of apprehension may include the Court's failure to

consider controlling decisions or data that might reasonably be expected to alter the conclusion

reached by the Court.” Id. (internal formatting omitted). The Court has broad discretion to

consider whether relief is “necessary under the relevant circumstances.” Lewis v. District of

Columbia, 736 F. Supp. 2d 98, 102 (D.D.C. 2010) (internal quotation marks omitted).

       Furthermore, under the Federal Rules of Civil Procedure, a party may amend its

pleadings once as a matter of course within a prescribed time period. See Fed. R. Civ. P. 15(a)(1).

Where, as here, a party seeks to amend its pleadings outside that time period, it may do so only

with the opposing party's written consent or the district court’s leave. See Fed. R. Civ. P.

15(a)(2). The decision whether to grant leave to amend a complaint is entrusted to the sound

discretion of the district court, but leave “should be freely given unless there is a good reason,

such as futility, to the contrary.” Willoughby v. Potomac Elec. Power Co., 100 F.3d 999, 1003

(D.C. Cir. 1996), cert. denied, 520 U.S. 1197 (1997). As the Supreme Court has observed:

       If the underlying facts or circumstances relied upon by a plaintiff may be a proper
       subject of relief, he ought to be afforded an opportunity to test his claim on the
       merits. In the absence of any apparent or declared reason—such as undue delay,
       bad faith or dilatory motive on the part of the movant, repeated failure to cure
       deficiencies by amendments previously allowed, undue prejudice to the opposing
       party by virtue of allowance of the amendment, futility of amendment, etc.—the
       leave sought should, as the rules require, be “freely given.”



                                                  3
Foman v. Davis, 371 U.S. 178, 182 (1962). “[A] district court has discretion to deny a motion to

amend on grounds of futility where the proposed pleading would not survive a motion to

dismiss.” Nat’l Wrestling Coaches Ass’n v. Dep’t of Educ., 366 F.3d 930, 945 (D.C. Cir. 2004),

cert. denied, 545 U.S. 1104 (2005). Review for futility is practically “identical to review of a

Rule 12(b)(6) dismissal based on the allegations in the amended complaint.” In re Interbank

Funding Corp. Secs. Litig., 629 F.3d 213, 215–16 (D.C. Cir. 2010) (quotation marks omitted).

Because leave to amend should be liberally granted, the party opposing amendment bears the

burden of coming forward with a colorable basis for denying leave to amend. Abdullah v.

Washington, 530 F. Supp. 2d 112, 115 (D.D.C. 2008).

                                        III. DISCUSSION

       The original Complaint in this case included a retaliation claim through which Plaintiff

claimed that a variety of actions taken by HUD constituted retaliation for Plaintiff’s previous

protected Equal Employment Opportunity (“EEO”) activity. Complaint (“Compl.”), ECF No. 1,

¶¶ 113-121. The Court dismissed the retaliation claim in its entirety with prejudice. The Court

concluded that none of the agency actions that were the purported basis for that claim other than

Plaintiff’s five-day suspension and reassignment qualified as materially adverse actions that

qualified legally as bases for a retaliation claim. Jones, 2016 WL 777917, at *9. The Court

further concluded that, insofar as the retaliation claim was based on the five-day suspension and

reassignment, the Complaint failed to state a retaliation claim because “Plaintiff ha[d] not

plausibly alleged that retaliation for his protected activity was the but-for cause of his suspension

and reassignment.” Id. at *12. As noted above, through the proposed amended complaint,

Plaintiff now seeks (a) to add a new retaliation claim based on an alleged conspiracy to coerce

him to retire and (b) to add additional allegations in support of the retaliation claim that the Court


                                                  4
previously dismissed with prejudice, specifically with regard to the five-day suspension and

reassignment.

       Although both of these proposed changes relate in some fashion to Plaintiff’s allegations

regarding a purported conspiracy to coerce him to retire, they raise distinct issues. Therefore, the

Court first addresses the new retaliation claim that Plaintiff seeks to add to the operative

complaint. The Court then addresses Plaintiff’s request to add new allegations in support of the

previously-dismissed claim for retaliation, which Plaintiff seeks to have reinstated with regard to

the five-day suspension and reassignment.


A. Proposed Additional Retaliation Claim
       Plaintiff seeks to add a wholly new retaliation claim based on an alleged conspiracy by

members of HUD’s Office of General Counsel to coerce Plaintiff into retiring prior to Hoban-

Moore’s decision regarding the disciplinary proceeding as to Plaintiff. Defendant argues that the

alleged retirement conspiracy does not qualify as a materially adverse action that could serve as

proper basis for a retaliation claim. The Court agrees. 3

       As explained by the Court in resolving Defendant’s Motion for Judgment on the

Pleadings, “[t]o prove unlawful retaliation, a plaintiff must show: (1) that he opposed a practice

made unlawful by Title VII; (2) that the employer took a materially adverse action against him;

and (3) that the employer took the action ‘because’ the employee opposed the practice.” McGrath

v. Clinton, 666 F.3d 1377, 1380 (D.C. Cir. 2012). “Materially adverse action would ‘dissuade[ ] a



3
  Because the Court concludes that the alleged retirement conspiracy was not a materially
adverse action, the Court need not consider Defendant’s alternative argument that Plaintiff failed
to exhaust his administrative remedies with respect to this claim. The Court also need not
consider Defendant’s argument that the proposed amended complaint does not allege facts that
plausibly raise an inference of reprisal for Plaintiff’s EEO activity in connection with this
proposed additional claim.

                                                  5
reasonable worker from making or supporting a charge of discrimination.’ ” Bridgeforth v.

Jewell, 721 F.3d 661, 663 (D.C. Cir. 2013) (quoting Burlington N. & Santa Fe Ry. Co. v. White,

548 U.S. 53, 58 (2006)) (emphasis added). “To be materially adverse, the employer’s action must

be more than ‘those petty slights or minor annoyances that often take place at work and that all

employees experience.’ ” Id. (quoting Burlington N., 548 U.S. at 68).

       The Court reproduces here in full Plaintiff’s allegations supporting his claim that a

purported conspiracy to induce him to retire was a materially adverse action:

       127.) HUD OGC was aware of Dr. Jones’ protected activity and was intimately
       involved in the disciplinary process involving him. By mid-November of 2011
       OGC learned that the third deciding official, Ms. Hoban-Moore, was not going to
       sustain the proposed removal against Dr. Jones and immediately thereafter
       orchestrated efforts to coerce Dr. Jones to retire before the disciplinary decision
       was issued.

       128.) It did so by providing him with false information that an unfavorable
       decision on the proposed removal was imminent, and that he would lose his
       retirement benefits if he were removed for misconduct. Defendant further
       suggested to plaintiff that only by retiring could he be completely cleared of any
       wrong doing.

       129.) Plaintiff was so concerned about the possibility of losing his retirement
       benefits that he agreed to retire, and began completing the paperwork to do so.
       Only through continued, repeated efforts by plaintiff was he able to determine that
       the information provided by HUD was false, at which time he rescinded his
       agreement to retire.

       130.) Defendant took materially adverse action against plaintiff that would
       dissuade a reasonable worker from making or supporting a charge of
       discrimination when it gave him false information about Ms. Hoban-Moore’s
       impending disciplinary decision and the effect that a removal for misconduct
       would have on his retirement benefits, and pressured him to make an immediate
       decision to retire before the decision was issued.

Proposed Am. Compl., ECF No. 24-2, ¶¶ 127-30. In addition, Plaintiff’s proposed amended

complaint includes a new general allegation, outside of the context of the specific claims

delineated, which mirrors the aforementioned allegations:



                                                6
        13.) HUD’s Office of General Counsel (OGC) was involved in the disciplinary
        process involving Dr. Jones, including by reviewing the proposal to remove Dr.
        Jones before it was issued, reviewing Dr. Jones’ written reply, becoming familiar
        with the substance of Dr. Jones’ oral replies, and advising each of the deciding
        officials. When OGC learned that the third deciding official had decided against
        terminating Dr. Jones, it immediately orchestrated an attempt to coerce Dr. Jones
        into resigning by knowingly giving him false information and suggesting that
        only by retiring could he be completely cleared of any wrong doing. Dr. Jones
        agreed to retire before learning that the information provided by HUD was false
        and rescinding his agreement.

Id. ¶ 13.

        In short, Plaintiff claims that the agency provided false information suggesting (a) that

Hoban-Moore’s decision was imminent and (b) that he would have to retire in order to ensure

that he would not lose his retirement savings. As a result, Plaintiff began the process of

completing the paperwork in order to voluntarily retire. 4 Plaintiff then abandoned this process

after obtaining more accurate information regarding the impact of a potential termination on his

retirement benefits.

        Plaintiff characterizes representatives of the Department of Housing and Urban

Development as “threatening” that he would be terminated and that he would lose his retirement

savings if he did not retire voluntarily. See Pl.’s Rely at 6 (“Plaintiff has alleged that he was

fraudulently threatened with being terminated for misconduct and losing his retirement benefits

unless he immediately retired or resigned…”). However, this is not a fair characterization of the

allegations in the proposed amended complaint. As noted above, the actual allegations only state

that the agency provided false information regarding the Hoban-Moore’s forthcoming decision



4
 Plaintiff argues that the Court should not resolve factual disputes at this stage of the
proceedings. The Court agrees that it is prudent not to descend into the factual morass entailed in
assessing the materials attached by the parties and their various arguments regarding those
materials. Accordingly, the Court will not consider materials outside of the proposed amended
complaint in resolving the pending motion, which requires determining whether the proposed
amended complaint would fail to state a claim.

                                                   7
and false information regarding the ultimate objective consequences of being terminated. See

Proposed Am. Compl. ¶¶ 13, 128. That is, the proposed amended complaint alleges that Plaintiff

was provided false information, allegedly knowingly, regarding the outcome of ongoing

proceedings and the ramifications of those proceedings. The purported “threat” is actually a

characterization by HUD employees of objective information, albeit information that turned out

to be incorrect, not in any way a “threat” to take action against Plaintiff. Cf. THREAT, Black’s

Law Dictionary (10th ed. 2014) (“A communicated intent to inflict harm or loss on another or on

another's property, esp. one that might diminish a person's freedom to act voluntarily or with

lawful consent; a declaration, express or implied, of an intent to inflict loss or pain on another”).

Moreover, the information provided by HUD employees regarding any impact of termination on

his retirement benefits was verifiable through other sources, and Plaintiff ultimately resolved the

questions he had regarding these factual issues.

       The Court concludes that these actions do not constitute a materially adverse action that

can serve as the basis for a retaliation claim. As the Court noted in resolving the Motion for

Judgment on the Pleadings, “[a] long line of cases from this Circuit and others have held that

threats, revoked disciplinary plans, and other such ultimately unconsummated actions are not

materially adverse for purposes of retaliation claims.” McNair v. D.C., 903 F. Supp. 2d 71, 75-76

(D.D.C. 2012) (citing cases); see also Baloch v. Kempthorne, 550 F.3d 1191, 1199 (D.C. Cir.

2008) (proposed suspension not materially adverse action). That is, actions that would have been

materially adverse actions if consummated were not materially adverse actions because they

were never ultimately consummated. So, too, here. Plaintiff was not, in fact coerced into retiring,

with the attendant actual consequences. Plaintiff was only coerced into researching—perhaps

anxiously—the ramifications of a termination, engaging in the thought process of considering



                                                   8
whether to retire, and beginning to fill out retirement paperwork. While perhaps undesirable,

those actions do not rise to the level that would “ ‘dissuade[ ] a reasonable worker from making

or supporting a charge of discrimination.’ ” Bridgeforth, 721 F.3d at 663 (citation omitted). 5

        Notably, Plaintiff never alleges that the agency threatened to take some discretionary

action if Plaintiff failed to retire voluntarily. Instead, Plaintiff simply alleges that the agency

presented false information as to the objective consequences of Plaintiff’s ultimate choice. While

Plaintiff alleges that this information was incorrect, he never claims that the agency threatened to

harm him in any way. Moreover, because the agency simply was providing information about the

consequences of retirement—albeit allegedly false information—it was possible for Plaintiff to

verify that information through additional research, as he ultimately did, before making any

definitive determinations regarding his retirement plans.

        Accordingly, the Court concludes that the allegations pertaining to the purported

conspiracy to induce Plaintiff to retire do not rise to the level of a materially adverse action

because it would not “ ‘dissuade[ ] a reasonable worker from making or supporting a charge of

discrimination.’ ” Bridgeforth, 721 F.3d at 663 (citation omitted). Because the purported

conspiracy does not qualify as a material adverse action, the addition of this new retaliation




55
  Because of the posture of the pending motion, the Court does not consider materials outside of
the four corners of the proposed amended complaint in determining whether the proposed
amendment is futile. Plaintiff has availed himself of the opportunity to propose an amended
complaint in light of the Court’s previous decision in this case, and the Court holds Plaintiff to
the allegations that he chose to include in his proposed amended complaint. Therefore, the Court
will not canvass the record more broadly, or attempt to resolve the factual issues raised by the
parties, to determine whether the proposed amended complaint is futile. But even if the Court
were to review material in the record identified by Plaintiff, it would not alter the Court’s
conclusion that the purported conspiracy is not a materially adverse action. Specifically, because
the standard for materially adverse actions is an objective one, Plaintiff’s description of his own
subjective reactions cannot transform the purported conspiracy into a materially adverse action.

                                                   9
claim would be futile. Therefore, the amendment of the complaint to allow this new claim is not

warranted.


B. Additional Allegations in Support of Dismissed Retaliation Claim
       Before assessing Plaintiff’s proposal to add additional allegations in support of the

retaliation claim that was previously dismissed with prejudice, it is useful to reiterate briefly the

factual context for this claim. As a result of charges against him, a HUD official proposed to

terminate Plaintiff’s employment. Jones, 2016 WL 777917, at *3. Ultimately, the HUD

decisionmaker, Patricia Hoban-Moore determined that terminating Plaintiff’s employment was

not warranted. Id. Instead, Plaintiff was suspended for five days and reassigned to work in a

separate HUD division than the one in which he previously worked. Id.

       To the extent that the retaliation claim in the original Complaint was based on Plaintiff’s

five-day suspension and reassignment—the only materially adverse action identified as the basis

for that claim—the Court dismissed with prejudice the claim because “Plaintiff ha[d] not

plausibly alleged that retaliation for his protected activity was the but-for cause of his suspension

and reassignment.” Id. at *12. Plaintiff now seeks to add new allegations regarding causation in

an attempt to show that the claim should be reinstated as to the five-day suspension and

reassignment. The Court concludes that the new allegations do not provide a basis for allowing

the proposed amendment—that is, for reinstating the retaliation claim as to the five-day

suspension and reassignment.

       In the original Complaint, Plaintiff alleged that Hoban-Moore had “determined that

HUD’s charges were unsubstantiated and that Dr. Jones had to be restored to active duty and

reinstated in a suitable position” by “[n]o later than November of 2011.” Compl. ¶ 74. Plaintiff

also previously alleged that “[i]n November of 2011, HUD notified Dr. Jones that Ms. Hoban-


                                                  10
Moore was about to issue a decision and that Dr. Jones should consider retiring or resigning

before she did.” Id. ¶ 76. The Court recognized this series of events, see Jones, 2016 WL
777917, at *3. Nonetheless, as a result of a thorough analysis of the entire series of events

surrounding the only qualifying adverse action at issue—the five-day suspension and

reassignment—the Court concluded that Plaintiff had not plausibly alleged a causal connection

between Plaintiff’s protected activity and that adverse action. See id. at *10-*12. There is no

need to repeat that analysis here, and the Court fully incorporates it into this Memorandum

Opinion and Order.

       Plaintiff argues that the additional allegations show that the timeline of events that

occurred in 2011 support an inference of causation regarding the suspension and reassignment.

Plaintiff also argues that the additional allegations in the proposed amended complaint show a

link between Plaintiff’s protected activity, Hoban-Moore, and the allegedly false retirement

information that Plaintiff received from other HUD officials. See Pl.’s Mot. at 14-15. The Court

agrees with Defendant that these additional allegations provide no basis to alter the Court’s

previous conclusion that it was proper to dismiss the retaliation claim, as to the suspension and

reassignment, because of the failure to plausibly allege causation. The Court first turns to

Plaintiff’s argument regarding the timeline of events, followed by his argument regarding links

between his protected activity, Hoban-Moore, and the retirement information that he received.

       With respect to Plaintiff’s argument regarding the timeline of events underlying the

retaliation claim, little discussion is necessary. Despite Plaintiff’s tendentious suggestions to the

contrary, the additional allegations regarding the timeline add nothing to the information that was

before the Court in resolving Motion for Judgment on Pleadings, which addressed the original

Complaint. The Court has already carefully considered that information in light of the applicable



                                                  11
legal standards. See Jones, 2016 WL 777917, at *10-*12. Accordingly, for the reasons stated at

length in the Court’s Memorandum Opinion resolving the Motion for Judgment on the Pleadings

and incorporated here in full, these additional allegations cannot rescue the proposed amended

complaint from futility. See id. Because the supposedly new allegations about the timeline add

nothing to the allegations in the original Complaint, the amended retaliation claim would still fail

for the same reasons that it failed when the Court evaluated the original Complaint.

       With respect to Plaintiff’s argument that the new allegations show a connection between

Plaintiff’s EEO activity, Hoban-Moore, and the retirement information that Plaintiff received,

this argument fails because the new allegations provide nothing beyond the original Complaint

that shows that the EEO activity caused the five-day suspension and reassignment. A comparison

of the original Complaint and the proposed Amended Complaint is instructive. See generally

First Amended Complaint (Redline/Strike-out Version), ECF No. 25-1. The gravamen of the

additional allegations in connection with this retaliation claim is the allegation that members of

the HUD Office of General Counsel were aware that, in November of 2011, Hoban-Moore had

already determined how she would ultimately resolve the proceedings against Plaintiff. See Pl.’s

Opp’n (citing Proposed Am. Compl. ¶¶ 13, 73-81). However, these additional allegations do not

in any way support an inference that Plaintiff’s EEO activity caused Hoban-Moore’s decision to

impose a five-day suspension and reassignment. Taking the allegations as true, at most, they

support an inference that the Plaintiff’s EEO activity, combined with knowledge of Hoban-

Moore’s pending decision, contributed to the alleged conspiracy by the Office of General

Counsel to induce Plaintiff into retiring. But the allegations in no way show the reverse—that the

Office of General Counsel’s knowledge of Hoban-Moore’s plans and/or its role in the

dissemination of false retirement information to Plaintiff caused Hoban-Moore’s decision.



                                                12
Accordingly, because Hoban-Moore’s decision is the only adverse action still at issue in

connection with this retaliation claim, the proposed additional allegations add nothing to the

viability of that claim. This retaliation claim is no more viable than it was when the Court

resolved the Motion for Judgment on the Pleadings, dismissing the retaliation claim in all

respects. That is, because the additional allegations do not add anything material regarding

connections between Plaintiff’s EEO activity and the adverse action at issue (the suspension and

reassignment) beyond the allegations encompassed in the original Complaint, the amended

retaliation claim would fail for the same reasons that it failed when the Court evaluated the

original Complaint.

       In sum, none of the additional allegations allow an inference that Plaintiff’s EEO activity

caused Hoban-Moore’s decision to impose a five-day suspension and reassignment. Therefore,

there is no reason to disturb the Court’s prior conclusion that “Plaintiff ha[d] not plausibly

alleged that retaliation for his protected activity was the but-for cause of his suspension and

reassignment.” Jones, 2016 WL 777917 at *12. As a result, the Court concludes that the

proposed amendment to the retaliation claim regarding the five-day suspension and reassignment

is futile, and there is no basis to reinstate the retaliation claim as to the five-day suspension and

reassignment.

                                           *       *       *

       In sum, because all of the proposed amendments to the complaint would be futile, and

because Plaintiff has provided no basis to alter its prior decision to dismiss the retaliation claim,

the Court denies, in all respects, Plaintiff’s Motion for Leave to Amend Complaint.

                                 IV. CONCLUSION and ORDER

       For the foregoing reasons, it is hereby ORDERED that Plaintiff’s [24] Motion for Leave


                                                  13
to Amend Complaint is DENIED.

       It is further ORDERED that Defendant’s [33] Motion for Leave to File Surreply is

DENIED.

       It is further ORDERED that Plaintiff’s [37] Motion to Strike Surreply is DENIED AS

MOOT.

       As Defendant has already filed an Answer to the Complaint, the Court will set a date for

an Initial Scheduling Conference by a separate Order.

Dated: August 11, 2016
                                                      /s/
                                                   COLLEEN KOLLAR-KOTELLY
                                                   United States District Judge




                                              14